Citation Nr: 0733278	
Decision Date: 10/23/07    Archive Date: 11/02/07

DOCKET NO.  03-04 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to a rating in excess of 20 percent for residuals 
of a right ankle sprain with degenerative changes on an 
extraschedular basis.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1975 to 
October 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma.  In that rating decision, the RO 
continued the veteran's 20 percent rating for his service-
connected right ankle sprain with degenerative changes.  

In September 2003, the veteran testified before the 
undersigned Veterans Law Judge (VLJ) during a hearing held at 
the RO; a transcript is of record.  

The Board remanded this case back to the RO for additional 
development in April 2004 and October 2005.  In the latter 
decision, the Board denied entitlement to a rating in excess 
of 20 percent for a right ankle sprain with degenerative 
changes on a schedular basis and remanded the issue of 
whether the veteran is entitled to an extraschedular rating 
for this service-connected disability.  That issue is now 
before the Board for further appellate consideration.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

2.  The veteran's residuals of a right ankle sprain with 
degenerative changes does not present such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards for rating this disability.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for the 
veteran's service-connected residuals of a right ankle sprain 
with degenerative changes on an extraschedular basis have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. § 3.321(b) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2006)) includes enhanced duties to 
notify and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received,  
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

In this appeal, the Board previously found that VCAA 
notification was, in fact, provided prior to the initial 
agency of original jurisdiction decision, that deficiencies 
in the pre-rating letter were corrected without prejudice to 
the appellant before the appeal of a higher schedular rating 
was denied, and that the duty to assist the veteran in 
obtaining evidence necessary to substantiate his claim was 
met.  

In addition, in a letter dated in January 2006, the VA 
Appeals Management Center (AMC) also provided specific notice 
that to establish entitlement to an extraschedular rating 
that the case must present such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  The AMC notified the 
veteran that he could submit copies of his employment records 
showing the amount of time he had to use for sick leave or 
leave without pay due to his service-connected disability.  
The AMC also told the veteran that he could submit the names 
and addresses of previous employers during which employment 
his service-connected right ankle disability adversely 
impacted his ability to meet the requirements of his job.  
The AMC notified the veteran what evidence VA would obtain, 
and what evidence he should submit.  The AMC explained that 
on his behalf VA would make reasonable efforts to get other 
relevant records he identified and for which he supplied 
appropriate release authorizations.  In its January 2006 
letter, the AMC emphasized that if there was any other 
evidence or information he thought would support his claim, 
he should let VA know.  The AMC also requested specifically 
that the veteran send VA any evidence in his possession that 
pertained to his claim.

In view of the foregoing, the Board finds that the veteran 
was effectively informed to submit all relevant evidence in 
his possession and that he received notice of the evidence 
needed to substantiate his claim on an extraschedular basis, 
the avenues by which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Beverly v. Nicholson, 19 Vet. 
App. 394, 403 (2005); see also Mayfield v. Nicholson, 20 Vet. 
App. 537, 540 (2006).

With respect to the Dingess/Hartman requirements, in an 
August 2006 letter the AMC provided the veteran with notice 
of how disability ratings and effective dates are assigned, 
and the type of evidence that impacts those determinations.  
In this case, as the Board's decision herein denies the claim 
for the assignment of an increased rating on an 
extraschedular basis, no effective date or higher rating is 
being, or is to be, assigned.  Accordingly, there is no 
possibility of prejudice to the veteran under the notice 
requirements of Dingess/Hartman.

The most recent notice that was given to the veteran in 
January 2006, and which applied specifically to 
considerations for an extraschedular rating, was sent prior 
to administrative review of the claim by the Director of the 
Compensation and Pension Service in April 2007 and prior to 
the AMC's August 2007 supplemental statement of the case 
(SSOC).  The Court has held recently that a SSOC that 
complies with applicable due process and notification 
requirements constitutes a readjudication decision.  
Mayfield, 20 Vet. App. at 542; see also Prickett v. 
Nicholson, 20 Vet. App. 370 (2006) (holding a statement of 
the case that complies with all applicable due process and 
notification requirements constitutes a readjudication 
decision).  Here, the August 2007 SSOC notified the veteran 
of the decision that an extraschedular evaluation was not 
warranted and was followed by an explanation of the basis for 
the decision by the Director of the Compensation and Pension 
Service, and in the forwarding letter, the veteran was 
notified of his opportunity to respond.  As the SSOC complied 
with the applicable due process and notification requirements 
for a decision, it constitutes a readjudication decision.  As 
a matter of law, the provision of adequate notice followed by 
a readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  Mayfield, 20 Vet. App. at 543.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical records, post-service private medical 
records, as well as VA examination reports and outpatient 
treatment records from the VA Medical Center (VAMC) in 
Muskogee, Oklahoma and the Tulsa Outpatient Clinic in Tulsa, 
Oklahoma.  In addition, a medical examination and other 
records from the veteran's employer have been associated with 
the claims file.  Also of record and considered in connection 
with the claim is the transcript of the veteran's Board 
hearing, as well as various written statements by the veteran 
and his representative, on his behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO 
(to include via the AMC), the appellant has been notified and 
made aware of the evidence needed to substantiate this claim, 
the avenues through which he might obtain such evidence, and 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with this claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the appellant or to have any effect on the 
appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matter on appeal, at 
this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting 
the argument that the Board lacks authority to consider 
harmless error).  See also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).


II.  Factual Background

The RO granted service connection for the residuals of right 
ankle sprain with degenerative changes in a May 1984 rating 
decision.  A 10 percent rating was assigned, effective 
October 7, 1983, the day after the veteran's discharge from 
active service.  In February 1997, the RO issued a rating 
decision granting a 20 percent rating for this disability, 
effective October 4, 1995, the date of his claim for 
increase.

In January 2002, the veteran filed a claim for a higher 
rating for his right ankle disability.  In statements and 
testimony, the veteran testified that he experienced pain 
from his right ankle disability.  He testified that he 
experienced swelling, locking and instability in the joint 
such that he fell on occasion.  He reported pain after 15 
minutes of walking, such that he must sit down.  He was not 
able to run and used a cane in the winter for stability.  He 
stated that his right ankle disability interfered with his 
ability to work as a custodian for the U.S. Postal Service 
(USPS) and that he had to miss work as a result.  In 
addition, he testified that he was excluded for a job as a 
postal carrier because he could not pass the physical.  He 
also testified that USPS offered him disability leave, but 
that the veteran turned it down because the payments were too 
small in his case.

VA treatment records, dated from March 1998 to April 2005, 
show findings of swelling in the right lower extremity and 
clinical findings of right ankle brachial index indicative of 
moderate arterial obstruction in the right lower extremity 
but no complaints of joint pain, limitation of motion or 
clinical orthopedic findings.  The medical evidence 
associates the findings of swelling and arterial obstruction 
with peripheral vascular disease, diabetes mellitus, and 
coronary artery disease.

A March 2002 VA examination report reflects complaints of 
right ankle pain, weakness, stiffness, swelling, recurrent 
subluxation, inflammation, instability, locking, fatigue, and 
lack of endurance.  The veteran reported that the pain was 
constant and flared up monthly, lasting several days.  Normal 
and extended walking exacerbated the pain.  Rest and Tylenol 
provided some relief.  He reported a history of Cortizone 
shots.  However, the veteran noted that he could dress and 
shower himself, vacuum, walk, drive a car, shop, take out the 
trash, and climb stairs.  He stated he could not push a lawn 
mower or garden, and that he could not get on his knees.

The examiner objectively observed the veteran to walk with a 
normal gait and to have a normal posture.  He required no 
devices to assist ambulation, and observed the veteran to 
manifest no limited function while walking or standing.  The 
right ankle itself appeared to be within normal limits 
without heat, redness, swelling, effusion or drainage, 
abnormal movement, instability, or weakness.  Calluses were 
detected along the medial aspect of the first metatarsal, 
bilaterally.  No constitutional signs of arthritis, anemia, 
weight loss, fever, or skin disorder were detected.  The 
veteran's legs were found to measure 89 centimeters in 
length, bilaterally.  Range of right ankle joint motion was 
measured at 20 degrees dorsiflexion and 45 degrees plantar 
flexion, both with pain.  X-rays were not taken.  The 
physician diagnosed right ankle sprain with degenerative 
changes.

In December 2004, the veteran underwent additional VA 
examination.  The resultant report shows the veteran 
complained of pain at about 6 to 8 on a scale from 1 to 10, 
such that he could hardly walk.  He also reported swelling, 
and locking with flare-ups and increased pain after walking 
1/4 mile.  He stated, however, that flare-ups were not 
accompanied by limitation in motion or functional impairment.  
The veteran reported being prescribed a brace, but noted that 
he cannot wear it.  He used no other devices to ambulate, and 
stated that his right ankle did not affect any activities of 
daily living.  However, he did report that his civilian 
physician advised him in early 2004 to stop working.  The 
veteran stated he works as a carpenter and repairs homes.  On 
occasion, he reported, he had to take time off without pay, 
but he continued to work.  He reported self treatment with 
Tylenol, heat, and elevation with some relief.  He stated he 
had not undergone surgery, but that he had sought private 
medical treatment, including Cortizone injections.

The examiner objectively observed the veteran to be 
ambulatory and to walk without the use of walking aids.  
Posture was normal, but gait was slow and with a slight limp 
on the right.  The right thigh, leg, and foot were found to 
be swollen and mildly tender.  Reflexes were found to be 
normal and symmetrical; and dorsalis pedis and posterior 
tibial pulses, palpable, bilaterally.  Pedal pulses were 
found to be intact.  Motor and sensory function were found to 
be intact without weakness or atrophy.  The right ankle was 
observed to be stable without edema or effusion, weakness, 
redness or heat, abnormal movement or guarding of movement, 
evidence of ankylosis, abnormal weight bearing, unusual shoe 
wear pattern, or functional limitation standing or walking.  
Range of right ankle joint motion was measured at 40 degrees 
plantar flexion and 10 degrees dorsiflexion with pain.  
Inversion and eversion were found to be normal.  Results of 
X-rays taken in conjunction with the examination evidenced 
minimal degenerative changes absent significant joint 
narrowing.  The osseous structure was noted to appear 
unremarkable for fracture or dislocation and the soft tissues 
were found to be normal.  The examiner diagnosed chronic 
right ankle sprain with mild degenerative joint disease of 
the right ankle with mild loss of function due to pain.

In the report of a September 1996 pre-employment medical 
examination and assessment for the United States Postal 
Service (USPS), which specifically included walking and 
standing for 8 hours as functional requirements, the veteran 
reported that he walked two miles daily for exercise.  His 
service-connected right ankle condition was noted and his 
feet were noted as abnormal.  The veteran was found medically 
qualified for employment with hearing protection in high 
noise areas the only listed suggested accommodation.

December 1996 private medical records from the veteran's 
podiatrist, Dr. W.C.J., show that the veteran complained that 
"winter makes me a cripple", that his right ankle hurt all 
the time, and that cold and weather changes hurt more.  
Impression of the podiatrist was osteoarthritis and limited 
range of motion of the right ankle.  

A May and June 2003 USPS medical examination and assessment 
indicated that the veteran could work for the post office 
without any limitations or restrictions, except for 
corrective lenses, and that his lower extremities were 
normal.  A June 2003 report on the veteran's physical fitness 
for operating motor vehicles noted that the veteran had to 
wear corrective lenses and that he was qualified to drive 
vehicles of 10,000 pounds or more.  

The claims file also contains an unsigned letter by Dr. 
W.C.J., the veteran's podiatrist, apparently dated in May 
2004, which recited that the veteran was seen in April 2004 
for pain and swelling of the right foot and ankle and that 
there was moderate to severe edema of the foot and leg up to 
the knee.  Dr. W.C.J. repeated his impression of several 
years before that the veteran had osteoarthritis and limited 
range of motion of the right ankle.  The podiatrist stated 
that the veteran would benefit from employment that did not 
involve him standing or walking for long periods of time.


III.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2007).  Separate diagnostic codes identify the 
various disabilities.  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2007).  Ratings for service-connected disabilities are 
determined by comparing the symptoms the veteran is presently 
experiencing with the various criteria set forth in the 
Rating Schedule.

Within the Rating Schedule, disability from residuals of a 
right ankle sprain with degenerative changes is rated under 
Diagnostic Codes 5010-5271.  38 C.F.R. § 4.71a (2007).  
Hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code 
to identify the specific basis for the evaluation assigned.  
The additional code is shown after a hyphen.  38 C.F.R. 
§ 4.27 (2007).  DC 5010 rates for arthritis and DC 5271 for 
limited motion of the ankle.  Neither diagnostic code allows 
for a rating higher than 20 percent.  

The veteran filed his current increased rating claim for 
residuals of his service-connected right ankle sprain with 
degenerative changes in January 2002, and in a rating 
decision dated in June 2002 the RO denied the claim, which 
led to this appeal.  In a decision dated in October 2005, the 
Board denied an increased schedular rating for the veteran's 
residuals of a right ankle sprain with degenerative changes 
and remanded the matter of entitlement to an increased rating 
on an extraschedular basis.  That issue is now before the 
Board for further appellate consideration.

The relevant regulation as to extraschedular ratings is 38 
C.F.R. § 3.321(b).  It states: Ratings shall be based as far 
as practicable, upon the average impairments of earning 
capacity with the additional proviso that the Secretary shall 
from time to time readjust this schedule of ratings in 
accordance with experience.  To accord justice, therefore, to 
the exceptional case where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis set 
forth in this paragraph an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities.  The governing norm in these exceptional cases 
is: A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.

38 C.F.R. § 3.321(b) (2007).

In the administrative review for extraschedular consideration 
dated in April 2007, the Compensation and Pension Service 
Director found no exceptional or unusual disability picture 
concerning the veteran's service-connected residuals of a 
right ankle sprain with degenerative changes and said that 
the evidence in this case does not establish that the 
veteran's service-connected right ankle disability is 
manifested by a degree of impairment greater than the 
impairment contemplated in the current 20 percent rating for 
markedly limited motion.  He noted that the records from the 
veteran's employer (USPS) showed that the veteran was an 
active employee.  

On review of the record outlined above, the Board also finds 
that the preponderance of the evidence is against finding 
that the veteran's service-connected right ankle sprain with 
degenerative changes presents an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards for rating this disability.

In this regard, the Board acknowledges that the veteran is 
competent to testify about his symptomatology where these 
symptoms are capable of lay observation.  Layno v. Brown, 6 
Vet. App. 465, 469 (1994).  However, the veteran's hearing 
testimony and statements offered as medical evidence are 
within the province of medical professional.  Jones v. Brown, 
7 Vet. App. 134, 137-38 (1994).  As the veteran is a layman 
without the appropriate medical training and expertise, he is 
not competent to provide a probative opinion on a medical 
matter.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").   

At the hearing and at the VA examinations in 2002 and 2004, 
the veteran complained of pain after normal walking.  
However, the VA examiners found the veteran had a normal gait 
and could walk without the use of assistive devices.  Though 
the veteran's private podiatrist stated that the veteran 
would benefit from work that did not involve significant 
standing or walking for long periods of time, there is no 
evidence that any doctor told him to stop working or any 
evidence that equates to marked interference with employment, 
one criterion that could serve as the basis for the award of 
an extra-schedular rating.

The preponderance of the evidence is against a finding of 
marked interference with employment due to residuals of a 
right ankle sprain with degenerative changes.  The evidence 
shows that the veteran has reported that he worked at the 
U.S. Postal Service and was denied a promotion to letter 
carrier and had to use excessive amounts of leave time 
because of his right ankle disability.  

Despite the veteran's contentions at the September 2003 Board 
hearing, he has submitted no evidence indicating that his 
right ankle disability interfered with his promotion to 
letter carrier at the USPS.  In fact, there is evidence 
submitted by USPS of a physician's assessment dated in June 
2003 which noted that the veteran was qualified to drive 
vehicles of 10,000 pounds or more, but only if he wore 
corrective eyeglasses.  Further, a human resources specialist 
at USPS wrote on a copy of the AMC's August 2006 letter to 
USPS that the veteran was an active employee and was not 
medically retired.  Further, USPS did not provide any 
documentation of sick leave entries that would tend to 
demonstrate the impact of the veteran's right ankle 
disability on his ability to perform his assigned duties or 
of documentation that excluded the veteran as a candidate for 
the position of postal carrier.  Neither the veteran nor his 
representative have presented, identified, or alluded to the 
existence of any such evidence, or of evidence of the 
veteran's other employment as a carpenter repairing homes.  

Based on this evidence, the Board agrees with the 
Compensation and Pension Service that the veteran's residuals 
of a right ankle sprain with degenerative changes is not 
productive of marked interference with employment.  The 
record indicates that the veteran is able to walk without the 
use of assisted devices and can and does work full time at 
the post office as a custodian.  There is no indication in 
the medical records that these activities were limited by his 
service-connected right ankle sprain with degenerative 
changes.

The veteran's residuals of a right ankle sprain with 
degenerative changes has not required any hospitalization 
during the appeal period.  Further, based on the foregoing, 
the Board finds no evidence of marked interference with 
employment due to the service-connected residuals of a right 
ankle sprain with degenerative changes.

As the preponderance of the evidence is against the claim for 
a higher rating for the veteran's service-connected residuals 
of a right ankle sprain with degenerative changes on an 
extraschedular basis, the benefit of the doubt doctrine is 
not for application, and the claim must be denied.  See 38 
U.S.C.A. § 5107; see generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).




ORDER

A rating in excess of 20 percent for residuals of a right 
ankle sprain with degenerative changes on an extraschedular 
basis is denied.



____________________________________________
C. L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


